Citation Nr: 9904800	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen L. Higgs



INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

In a letter dated in December 1998, the veteran, through his 
representative, requested a Travel Board hearing.  There is 
nothing in the record to indicate that the veteran has been 
scheduled for a Travel Board hearing or that he has withdrawn 
his request for a Travel Board hearing.  38 C.F.R. 
§ 20.702(e) (1998).  Therefore, to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a member of 
the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


